[Cite as State v. Lyons, 2018-Ohio-526.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      HURON COUNTY


State of Ohio                                     Court of Appeals No. H-17-003

        Appellee                                  Trial Court No. 17TRD01400

v.

John G. Lyons                                     DECISION AND JUDGMENT

        Appellant                                 Decided: February 9, 2018


                                           *****

        G. Stuart O’Hara, Jr., Law Director, for appellee.

        John G. Lyons, pro se.

                                           *****

        PIETRYKOWSKI, J.

        {¶ 1} This is an appeal from the judgment of the Norwalk Municipal Court,

following a bench trial, which found appellant, John G. Lyons, guilty of operating a

motor vehicle without a seatbelt in violation of R.C. 4513.263(B)(1), a minor

misdemeanor. For the reasons that follow, we affirm.
                          I. Facts and Procedural Background

       {¶ 2} On March 20, 2017, appellant was travelling northbound on State Route 13

in Greenwich Township, Ohio, when his car was pulled over by State Highway Patrol

Sergeant Brian Gockstetter. Gockstetter testified that he was travelling southbound on

State Route 13 at approximately 9:52 a.m. when he observed appellant travelling in the

opposite direction in excess of the speed limit. Gockstetter testified that his radar

confirmed that appellant was travelling 64 miles per hour in a 55 miles per hour speed

zone. Gockstetter also testified that as he passed appellant, he specifically noticed that

appellant was not wearing a seat belt.

       {¶ 3} Thereafter, Gockstetter performed a U-turn, and initiated a traffic stop.

Gockstetter testified that, at the time of the traffic stop, appellant was now wearing a seat

belt. During the course of the stop, appellant neither confirmed nor denied that he was

not wearing a seat belt when Gockstetter passed him. Gockstetter then gave appellant a

citation for not wearing his seat belt, and issued a warning for speeding.

       {¶ 4} After Gockstetter’s testimony, the state rested and appellant took the stand in

his own defense. Appellant stated that he was wearing his seat belt the whole time.

Appellant explained that he had his jacked zipped up and the collar was folded over the

seat belt.

       {¶ 5} In rebuttal, Gockstetter testified that as he passed appellant, he could see that

the seat belt was not pulled from the pillar mount to appellant’s shoulder.

       {¶ 6} Following the presentation of evidence, the trial court found appellant guilty,

and ordered him to pay a fine of $30 plus court costs.


2.
                               II. Assignments of Error

      {¶ 7} Appellant has timely appealed his conviction, and now asserts three

assignments of error for our review:

             I. The trial judge erred in adjudication of issues in a matter when no

      proper and completed and signed complaint has began (sic) the

      commencement of an action.

             II. The trial judge erred in practicing law by way of the April 18,

      2017, judgment entry, which could be considered an act of treason to this

      nations people, like party defendant.

             III. The trial judge erred when finding defendant guilty and then

      sentencing defendant with no reasonable cause and even no probable cause

      existing.

                                       III. Analysis

      {¶ 8} In his first assignment of error, appellant argues that the ticket he was given

was counterfeit because it was on an eight and one-half inches by eleven inches piece of

paper, instead of the four and one-quarter inches by nine and three-quarters inches “Ohio

Uniform Traffic Ticket.” Thus, because the ticket was counterfeit, no valid complaint

was before the court. Appellant surmises that Gockstetter was attempting to defraud

appellant of $66 when he issued the ticket on March 20, 2017, and pointed out that

appellant could pay the ticket online at www.norwalkohpmts.com.

      {¶ 9} However, Traf.R. 3(F)(1) provides that a traffic ticket may be produced by

computer or other electronic means. Further, “A ticket produced by computer or other


3.
electronic means shall conform in all substantive respects to the ‘Ohio Uniform Traffic

Ticket’ set forth in the Appendix of Forms. The provisions of division (B) of this rule

relative to the color and weight of paper, size, and method of binding shall not be

applicable to a ticket that is produced by computer or other electronic means.”

(Emphasis added.) Here, the ticket that was produced electronically conformed with the

“Ohio Uniform Traffic Ticket,” and was not counterfeit.

       {¶ 10} Accordingly, appellant’s first assignment of error is not well-taken.

       {¶ 11} In his second assignment of error, appellant argues that the trial court judge

engaged in the practice of law and pretended to be a congressman by trying to make law

from the bench when he signed orders that were drafted by the prosecutor and failed to

make a litany of assertions. We find appellant’s argument to be wholly without merit,

and unsupportable in the law.

       {¶ 12} Accordingly, appellant’s second assignment of error is not well-taken.

       {¶ 13} In his third assignment of error, appellant presents two arguments. First,

appellant argues that he should not have been pulled over for the secondary violation of

failing to wear his seat belt. Indeed, R.C. 4513.263(D) provides that “no law

enforcement officer shall cause an operator of an automobile being operated on any street

or highway to stop the automobile for the sole purpose of determining whether a violation

of division (B) of this section has been or is being committed or for the sole purpose of

issuing a ticket, citation, or summons for a violation of that nature.” However,

Gockstetter testified that he initially observed appellant speeding, which provided him

with probable cause to initiate the traffic stop. See State v. Mays, 119 Ohio St. 3d 406,


4.
2008-Ohio-4539, 894 N.E.2d 1204, ¶ 22 (“[W]here a police officer stops a vehicle based

on probable cause that a traffic violation has occurred or was occurring, the stop is not

unreasonable under the Fourth Amendment to the United States Constitution.”). Thus,

we reject appellant’s first argument.

       {¶ 14} Second, appellant essentially argues that the trial court’s finding is against

the manifest weight of the evidence because he testified that he was in fact wearing his

seat belt, and the officer could not have possibly observed his seat belt as they passed

each other at a combined speed of over 110 miles per hour.

       {¶ 15} When reviewing for manifest weight,

              The court, reviewing the entire record, weighs the evidence and all

       reasonable inferences, considers the credibility of witnesses and determines

       whether in resolving conflicts in the evidence, the [trier of fact] clearly lost

       its way and created such a manifest miscarriage of justice that the

       conviction must be reversed and a new trial ordered. The discretionary

       power to grant a new trial should be exercised only in the exceptional case

       in which the evidence weighs heavily against the conviction. State v. Lang,

       129 Ohio St. 3d 512, 2011-Ohio-4215, 954 N.E.2d 596, ¶ 220, quoting State

       v. Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997).

       {¶ 16} Here, we find that this is not the exceptional case in which the evidence

weighs heavily against the conviction. Although appellant testified that he was wearing

his seat belt, Gockstetter testified that he was not, and the trial court found Gockstetter to




5.
be more credible. Therefore, we hold that appellant’s conviction is not against the

manifest weight of the evidence.

       {¶ 17} Accordingly, appellant’s third assignment of error is not well-taken.

                                     IV. Conclusion

       {¶ 18} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Norwalk Municipal Court is affirmed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




6.